Citation Nr: 0906347	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the scalp and face. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
scalp and facial condition and a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
Veteran with an examination for a skin condition of the scalp 
and face or an examination for a psychiatric disorder.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability. 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires 
that the evidence of record 'indicate' that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold); see also Locklear v. Nicholson, 
20 Vet. App. 410 (2006).

With respect to the claim for a scalp and facial disorder, 
service treatment records indicated no skin complaints or 
abnormalities during a January 1977 enlistment exam.  
However, the Veteran was treated for bumps in his beard area 
and given a non-shaving profile in August 1979.  He was 
treated and given a non-shaving profile again in October 
1979.  The Veteran was also seen in June 1980 and advised to 
use a depilatory cream to remove facial hair as a close shave 
may not have been possible due to his skin conditions.

VA treatment records show the Veteran was seen in November 
1986 for skin problems; the diagnoses were pseudofolliculitis 
barbae and multiple scalp abscesses.  The treating physician 
described the condition as multiple papules and pustules in 
the beard area, along with scattered cystic lesions and 
abscesses on the scalp.  In April 1987, the Veteran was seen 
for multiple nodules on the scalp; the diagnosis was to rule 
out folliculitis.  The Veteran was again treated by the VA in 
October 1987 for recurrent bumps on the scalp; the diagnosis 
was epidermoid cysts of the scalp.  These symptoms were noted 
during a June 1993 visit in which a diagnosis of infectious 
alopecia was made; scalp inflammation was noted during a 
February 2004 visit.  During a February 2005 visit, the 
Veteran reported that his scalp "had started to swell 
again."

With respect to the claimed psychiatric disorder, the Veteran 
is currently service connected for a seizure disorder rated 
at 40 percent.  VA treatment records indicate that in March 
2005, the Veteran was seen for an evaluation of depression.  
He reported an inability to work and sustain regular 
relationships and employment due to his problems with 
seizures, and that this had resulted in a chronically 
depressed mood.  The treating physician prescribed medication 
and stated that the Veteran showed chronic symptoms of 
depression consistent with a diagnosis of dysthymia that 
appeared to be related to his seizure disorder.  

In light of the "low threshold" as announced in McLendon, 
the Board finds that remand for a VA examination is required.  
See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  
Additionally, the RO should consider the Veteran's claim for 
an acquired psychiatric disorder as secondary to the 
Veteran's service-connected seizure disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the extent and etiology of any 
skin disorder of the scalp and face.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should identify any current skin 
disabilities, to include scalp or facial 
scars.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether it is 
at least as likely as not that any 
identified skin disability of the face and 
scalp was incurred in service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.
 
2. The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the extent and etiology of any 
acquired psychiatric disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should identify any current acquired 
psychiatric disorder.  The examiner must 
provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether it is at least as likely as not 
that any identified psychiatric disorder 
was incurred in service, and whether it is 
at least as likely as not that any 
identified psychiatric disorder is 
proximately due to, a result of, or 
aggravated by a service-connected 
disability including the Veteran's 
service-connected seizure disorder.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed or otherwise 
recorded in a legible manner.

3. Each examination must be reviewed to 
ensure that they are in complete 
compliance with the directives of this 
remand.  If either report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

4. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
With respect to the Veteran's claim for 
service connection for a psychiatric 
disorder, in addition to direct service 
connection, the RO should also consider 
whether such disorder is secondary to the 
Veteran's service-connected seizure 
disorder.  See 38 C.F.R. § 3.310.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




